Exhibit 10.14

GREER STATE BANK

2005 EQUITY INCENTIVE PLAN

First Amendment

WHEREAS, the Board of Directors (“Board”) of Greer State Bank (“Company”)
adopted the 2005 Equity Incentive Plan (“Plan”) on September 23, 2004;

WHEREAS the Company’s stockholders subsequently approved the adoption of the
Plan;

WHEREAS, the Board wishes to amend the Plan;

WHEREAS, Section 11(a) of the Plan allows for amendment of the Plan by the
Board, provided that no amendment will be effective without approval of the
stockholders to the extent that stockholder approval is necessary to satisfy the
requirements of Section 422 of the Internal Revenue Code of 1986, as amended
(“Code”); and

WHEREAS, the Board has determined that stockholder approval of this amendment is
not required by Section 422 of the Code or any regulations thereunder;

NOW, THEREFORE, the Board makes the following amendments to the Plan, each of
which shall be effective as of January 1, 2005:

1. Subparagraph (ii) of paragraph (o) of Section 2 is hereby changed to read in
its entirety as follows:

“(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board; provided that such determination
shall be made in a manner acceptable for determining Fair Market Value under
Section 409A of the Code and the regulations thereunder.”

2. Paragraphs (b) and (c) of Section 6 are hereby changed to read in their
entirety as follows:

“(b) Exercise Price of an Incentive Stock Option. Subject to the provisions of
Section 5(b) regarding Ten Percent Stockholders, the exercise price of each
Incentive Stock Option shall not be less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, an Incentive Stock Option may
be granted with an exercise price lower than that set forth in the preceding
sentence if (i) such Option is granted pursuant to an assumption or substitution
for another option in a manner satisfying the provisions of Section 424 (a) of
the Code and (ii) the grant of such Option does not cause the Option or any
other option granted under the Plan to be considered a deferral of compensation
for the purposes of Section 409A of the Code.



--------------------------------------------------------------------------------

(c) Exercise Price of a Nonstatutory Stock Option. The exercise price of each
Nonstatutory Stock Option shall not be less than one hundred percent (100%) of
the Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock Option
may be granted with an exercise price lower than that set forth in the preceding
sentence if (i) such Option is granted pursuant to an assumption or substitution
for another option in a manner satisfying the provisions of Section 424 (a) of
the Code and (ii) the grant of such Option does not cause the Option or any
other Option granted under the Plan to be considered a deferral of compensation
for the purposes of Section 409A of the Code.”

This First Amendment to the 2005 Equity Incentive Plan was approved by the
Company’s Board of Directors on this February 22, 2007.

 

/s/ David M. Rogers David M. Rogers, Chair of the Board